      Case 2:05-cv-01158-ROS Document 28 Filed 04/30/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   City of Phoenix, et al.,                           No. CV-05-01158-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Arizona Fueling Facilities Corporation,
13                  Defendant.
14
15          Pursuant to the Stipulation of the Parties as well as the supplemental status report,
16   and good cause appearing,

17          IT IS ORDERED the Stipulation (Doc. 25) is GRANTED. The Consent Decree
18   entered in this matter on or about April 27, 2005, is terminated, subject to the Subsequent

19   Agreement entered by the Parties and the surviving provisions of the Consent Decree

20   incorporated therein.
21          IT IS FURTHER ORDERED the above-entitled matter is dismissed with
22   prejudice, each party to bear its own fees and costs.

23          Dated this 30th day of April, 2021.

24
25
26                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
27
28
